Title: From George Washington to James Duane, 9 June 1779
From: Washington, George
To: Duane, James


        
          Sir
          Smiths in the Clove [N.Y.] June the 9th 1779
        
        I had several days ago the Honor to receive the Board’s Letter of the 18th Ulto which I should have acknowledged long since, if I had not been prevented by the hurried and moving state of the Army. I am persuaded Mr Auditor Johnston’s report has but too much foundation and that many Officers have left the service without having previously settled their accounts. This however, has not been with my permission—and I have endeavoured to prevent it as far as it was in my power. I shall continue to do the same—and in all cases where I am applied to on the subject of resigning—proper certificates or information that the parties are not in debt, will be as they have been, insisted on as prerequisites to the measure. I will also issue orders upon the occasion. I have the honor to be with the greatest respect & esteem sir Yr Most Obed. sert
        
          Go: Washington
        
      